DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the broad recitation “less than or equal to 0.1 g/m2” but depends from claim 1 reciting the more narrow range of between “0.01 and 0.05 g/m2”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 5, 8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami (JP2014-198187) in view of Takanori (JP2007-303028) (Translations attached), and further in view of Klein (NPL, 2007).
With regards to claim 1, Asami (JP2014-198187) teaches a paper tube (Paragraph [0006]) that functions as a core of a rolled sheet (Paragraph [0006]), the paper tube comprising: an inside base paper layer (Figure 2 base paper layer on an inner peripheral surface 22) at an inside peripheral surface of the paper tube (Paragraph [0015]); and an outside base paper (Figure 2 paper tube 21) layer at an outside peripheral surface of the paper tube (Evident from figure 2, paragraph [0015]), the paper tube having a tube strength (inherent that any paper tube would have this property of holding a shape) polyphenol being impregnated in at least one of the inside base paper layer and the outside base paper layer (Paragraph [0007]). Asami appears to be silent with regards to glycerin being impregnated in at least one of the inside base paper layer and the outside base paper layer, and further with regards to the amount of impregnation of the glycerin being greater than or equal to 0.3 g/m2, and less than or equal to 1.0 g/m2, and further with regards to an impregnation of propanediol.
	Regarding the limitation that the glycerin is impregnated in at least one of the inside base paper layer and the outside base paper layer as an antioxidant: Takanori (JP2007-303028) teaches glycerin being impregnated in a paper substance as a moisture-retaining agent for polyphenols (Overview: Solution; Paragraph [0021]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the glycerin impregnation taught by Takanori in the core with polyphenol taught by Asami. One would have been motivated to do so to help retain the 
Regarding the limitation directed towards an amount of impregnation of glycerin: Takanori further teaches that the amount of impregnation of glycerin is 5-30 wt%, thus the concentration of glycerin in the core is a recognized as a variable that affects a result – the performance of the deodorizing solution (Paragraph [0024]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manipulate the concentration of glycerin impregnated in the core taught by Asami in view of Takanori to be greater than or equal to 0.3 g/m2, and less than or equal to 1.0 g/m2. One would have been motivated to optimize a recognized result-effective variable, such as glycerin concentration, to achieve a recognized result of better deodorizing performance. The motivation to optimize result-effective variables is prime facie obviousness. See MPEP 2144(II)(B) for more details.
Regarding the limitation directed towards propanediol being impregnated in a paper layer, and the total amount of impregnation of glycerin and propanediol: Takanori further teaches a second humectant used along with glycerin (Paragraph [0016] polyethylene glycol). Asami in view of Takanori appears to be silent with regards to propanediol being further impregnated to a base paper layer, among the inside base paper layer and the outside base paper layer, to which polyphenol and glycerin are impregnated. Klein (NPL, 2007) teaches that propylene glycol (Propane-1,2-diol) is useful as a humectant. (Heading 7.2.1, top of page 293; chapter attached) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyethylene glycol taught by Takanori with the propanediol taught by Klein and arrive at the claimed 
Furthermore, Takanori teaches that the amount of impregnation of humectant (Glycerin and Propanediol, in view of Klein) is 5-30 wt%, thus the concentration of glycerin in the core is a recognized as a variable that affects a result – the performance of the deodorizing solution (Paragraph [0024]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manipulate the concentration of humectant (glycerin and propanediol) impregnated in the base paper layer taught by Asami in view of Takanori to be less than or equal to 2.0 g/m2 to arrive at the claimed invention. One would have been motivated to optimize a recognized result-effective variable, such as humectant concentration, to achieve a recognized result of better deodorizing performance. The motivation to optimize result-effective variables is prime facie obviousness. See MPEP 2144.05(II)(B) for more details.
Regarding the limitation that the amount of impregnation of polyphenol is greater than or equal to 0.01 and less than or equal to 0.05 g/m2: Asami further teaches that an amount of deodorant (polyphenol) is in the range of 0.1-5.0 g/m2 and that the amount of deodorant is important for sufficient deodorizing effect (Paragraph [0028]), thereby establishing the amount of impregnation of polyphenol as a result-effective variable. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manipulate the concentration of polyphenol to be in the range of 0.01-0.05 g/m2 to arrive at the claimed invention. One would have been motivated to optimize a recognized result-effective variable, such as deodorizing concentration, to achieve a recognized result of better deodorizing performance. The motivation to optimize result-effective variables is prime facie obviousness. See MPEP 2144.05(II)(B) for more details.

With regards to claim 5, Asami in view of Takanori and further in view of Klein teaches all the limitations of claim 4. Asami further teaches that a necessary amount of deodorant (polyphenol) is in the range of 0.1-5.0 g/m2 (Paragraph [0028]). This range taught by Asami overlaps with the claimed range less than or equal to 0.1 g/m2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a concentration of polyphenol impregnation from the range that is taught by Asami to arrive at the claimed invention. One would have been motivated to do so as in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, prime facie obviousness exists. See MPEP 2144.05(I) for more details.
With regards to claim 8, Asami in view of Takanori and further in view of Klein teaches all the limitations of claim 1. Asami in view of Takanori and further in view of Klein appears to be silent with regards to the amount of impregnation of the propanediol is less than or equal to 1.0 g/m2.
	However, Takanori teaches that the amount of impregnation of humectant (Glycerin and Propanediol, in view of Klein) is 5-30 wt%, thus the concentration of glycerin in the core is a recognized as a variable that affects a result – the performance of the deodorizing solution (Paragraph [0024]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manipulate the concentration of propanediol impregnated in the core taught by Asami in view of Takanori  to be less than or equal to 1.0 g/m2. One would have been motivated to optimize a recognized result-effective variable, such as propanediol concentration, to achieve a recognized result of better deodorizing performance. The motivation to optimize result-effective variables is prime facie obviousness. See MPEP 2144.05(II)(B) for more details.

With regards to claim 11, Asami in view of Takanori in view of Klein teaches all the limitations of claim 1. Asami further teaches a coating liquid including the polyphenol and glycerin are impregnated in the at least one of the inside base paper layer and the outside base paper layer (Fig. 2 deodorant 25 is coated on the paper layer and penetrates therethrough; Paragraph [0015]).
Regarding claim 12, Asami in view of Takanori in view of Klein teaches all the limitations of claim 4. Asami further teaches that a necessary amount of deodorant (polyphenol) is in the range of 0.1-5.0 g/m2 in order to achieve the desirable result of strong deodorization, shielding, and longevity (Paragraph [0028]), establishing the concentration of polyphenol as a result-effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Asami in view of Takanori such that the amount of impregnation of the polyphenol is less than or equal to 0.05 g/m2 and greater than or equal to 0.01 g/m2 to arrive at the claimed invention. One would have been motivated to do so in order to optimize the result effective variable that is the concentration of polyphenol, and there exists a motivation for an ordinary artisan to optimize result effective variables. See MPEP 2144.05(II)(B) for more details.
Regarding claim 13, Asami in view of Takanori in view of Klein teaches all the limitations of claim 1. Asami further teaches that a necessary amount of deodorant (polyphenol) is in the range of 0.1-5.0 g/m2 (Paragraph [0028]). This range taught by Asami overlaps with the claimed range of greater than or equal to 0.01 g/m2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a concentration of polyphenol impregnation from the range that is taught by Asami to arrive at the claimed invention. One would have been motivated to 
Regarding Claim 14, Asami in view of Takanori in view of Klein teaches all the structural limitations of the claimed invention, and thus the method of formation of said structure is not material to the patentability. “The patentability of a product does not depend on its method of formation.” (MPEP 2113(I)). 
Regarding claim 15, Asami further teaches that an amount of deodorant (polyphenol) is in the range of 0.1-5.0 g/m2 and that the amount of deodorant is important for sufficient deodorizing effect (Paragraph [0028]), thereby establishing the amount of impregnation of polyphenol as a result-effective variable. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manipulate the concentration of polyphenol to be 0.01 g/m2 to arrive at the claimed invention. One would have been motivated to optimize a recognized result-effective variable, such as deodorizing concentration, to achieve a recognized result of better deodorizing performance. The motivation to optimize result-effective variables is prime facie obviousness. See MPEP 2144.05(II)(B) for more details.
Regarding claim 16, Asami further teaches that an amount of deodorant (polyphenol) is in the range of 0.1-5.0 g/m2 and that the amount of deodorant is important for sufficient deodorizing effect (Paragraph [0028]), thereby establishing the amount of impregnation of polyphenol as a result-effective variable. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manipulate the concentration of polyphenol to be 0.05 g/m2 to arrive at the claimed invention. One would have been motivated to optimize a recognized result-effective variable, such as deodorizing concentration, to achieve a recognized result of better deodorizing performance. The motivation to optimize result-effective variables is prime facie obviousness. See MPEP 2144.05(II)(B) for more details.


Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive.
Regarding applicant’s remarks on page 6-8 arguing that Takanori fails to consider the risk that the paper tube may be deformed when being cut by a log saw: The claim does not necessitate that the paper tube is formed in this way and therefore this argument is not commensurate with the scope of the claims and therefore is moot. Furthermore the claims are directed towards an article/device and not the method of making the article and therefore- the arguments are further not persuasive.
Regarding applicant’s remarks on page 8-9 arguing that Asami fails to teach the claimed range of polyphenol and fails to consider paper tube strength: Asami establishes the amount of polyphenol as a result-effective variable that an ordinary artisan would seek to optimize as set forth in the rejection of claim 1 above, and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art has a definite reason for modification as set forth above, and furthermore the chemicals are identical to those in the claimed invention and therefore are reasonably expected to be capable of performing the claimed function, and the recitation of a different use does not differentiate the claimed invention from the prior art if the motivation for medication exists.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796